Citation Nr: 1048178	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in a 30 percent rating for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 RO rating decision that increased 
the rating for the Veteran's service-connected right knee 
disability (moderate chondromalacia of the right knee) from 10 
percent to 30 percent, effective August 25, 2008.  In September 
2010, the Veteran testified at a Board videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran was last afforded a VA orthopedic examination in 
November 2008.  The diagnosis was grade 2 moderate chondromalacia 
of the (right) knee with swelling.  As to range of motion, the 
examiner indicated that flexion was from 20 to 130 degrees with 
pain and that extension lacked 20 degrees to neutral with pain.  
The examiner stated that the range of motion of the right knee 
was additionally limited following repetitive use due to pain 
resulting in a 20 degree further reduction in flexion.  The 
examiner reported that the Veteran's range of motion of the right 
knee was from 20 to 110 degrees, both active and passive, after 
repetitive use.  The examiner indicated that there was a 
posterior Drawer sign of 6 mm posteriorly, and that it was 
negative, anteriorly.  It was noted that varus and valgus 
stressing was negative and that there was palpable tenderness 
throughout the right knee with grade 2 moderate crepitus and 
swelling.  The examiner stated that the McMurray's test was 
negative.  

A subsequent private treatment record from C. F. Way, M.D., 
indicated that the Veteran suffered from severe chondromalacia of 
the right knee.  Dr. Way stated that, currently, as to range of 
motion of the Veteran's right knee, extension was limited to 30 
degrees.  Dr. Way indicated that the Veteran used a knee brace to 
assist in her mobility.  

Additionally, the Board notes that at the September 2009 Board 
hearing, the Veteran specifically testified that her right knee 
disability had worsened since the November 2008 VA orthopedic 
examination.  She also indicated that her right knee would give 
out on her.  

Further, the Board observes that the Veteran has not been 
afforded a VA examination as to his service-connected right knee 
disability in more than two years.  Additionally, the record 
clearly raises a question as to the current severity of the 
Veteran's service-connected right knee disability.  Also, the 
Veteran's representative has specifically alleged that the 
November 2009 VA orthopedic examination was inadequate.  
Therefore, the Board finds that a current examination is 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA 
was required to afford a contemporaneous medical examination 
where examination report was approximately two years old); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated her for right knee 
problems since September 2008.  After 
receiving this information and any necessary 
releases, contact the named medical providers 
and obtain copies of the related medical 
records which are not already in the claims 
folder.  

2.  Schedule the Veteran for a VA examination 
to determine the severity of her service-
connected right knee disability.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should be 
conducted, including x-ray, and all symptoms 
associated with the Veteran's service-
connected right knee disability should be 
described in detail.  Specifically, the 
examiner should conduct a thorough orthopedic 
examination of the Veteran's right knee 
disability and provide a diagnosis of any 
pathology found.  

In examining the right knee 
disability, the examiner should 
document any limitation of motion (in 
degrees) of the Veteran's right knee, 
to include providing the point at 
which painful motion begins.  The 
examiner should also indicate whether 
there is any guarding on motion and 
the degrees at which the guarding 
starts.  

The examination should also comment as 
to whether (and if so, to what extent, 
(i.e. slight, moderate, or severe)) 
the knee disability includes recurrent 
subluxation or lateral instability.  

The examiner should be asked to 
indicate whether pain or weakness 
significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  The examiner should 
also be asked to determine whether the 
joint exhibits weakened movement, 
excess fatigability or incoordination; 
if feasible, these determinations 
should be expressed in terms of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability or incoordination.  If it 
is not feasible to express any 
functional impairment caused by pain, 
weakened movement, excess fatigability 
or incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an increase in a 30 
percent rating for a right knee disability.  
If the claim is denied, issue a supplemental 
statement of the case to the Veteran and her 
representative, and provide an opportunity to 
respond before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of her claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


